Notice of Allowability
Claims 1-2, 7-11, and 14-15 are allowed.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 1, Ka (Figs. 1 and 10), US 2017/0052566, teaches an electronic device comprising:
-a flexible display (151); and 
-a processor (180) configured to:
identify whether a notification event is generated in a folded state in which the flexible display is divided into a first area and a second area, the notification event being reception of a call, a message or alarm (e.g., Call connection displayed on either first portion A and first portion B, which are considered a “first area” and “second area,” respectively, when device is folded; par. 0266);
in response to the notification event being generated in the folded state, identify whether an oriented state of the electronic device is a first oriented state or a second oriented state in the folded state in which the first area of the display faces downward (e.g., After call is received in a folded state, controller 180 determines whether first portion A or first portion B are facing the user’s face or palm. Here, the orientation in which first portion A is facing the user is considered a “first oriented state,” while the orientation in which first portion A is facing the user’s palm the “second orientation state”; par. 0261);
(e.g., When first portion A is facing the user, the notification is displayed on first portion A; par. 0266); and
in response to the oriented state of the electronic device being the second oriented state in which the first area of the display faces downward, perform control to display the information of the notification event using the second area (e.g., When second portion B is facing the user and first portion A is facing away from the user, the notification is displayed on second portion; par. 0266). 

Dolbakian, US 9,104,886, teaches the concept of hiding private information on a mobile device according to user settings, including the orientation of the device (e.g., User may configure a location as private or public when he or she tries to access secure information on a device; col. 2 lines 49-53.  In a public setting, for example, a notification badge containing sensitive information may be hidden; col. 13 lines 16-21.  Device may have an orientation sensor that can be used to implement security settings; col. 16 lines 24-38).   When combining this concept with Ka, users may configure the device so that in a public setting they can see a notification event with sensitive information only if no one else is around.  Then, if others are behind them, for example, they can flip the device so that the back display is facing upwards and put it on a table to hide the sensitive information.  In effect, this would disable the reverse side from showing sensitive information as taught by Ka. 

in response to identifying the notification event as corresponding to the application set to allow the output of the notification event in the private notification mode, identify whether an illumination value detected using an illumination sensor is smaller than a threshold value, and in response to the detected illumination value being smaller than the threshold value, activate the private notification mode and perform control to display the information of the notification event using the second area in an always on display type, wherein in response to the electronic device being in the second oriented state and the notification event corresponding to an application set not to allow an out of the notification event in the private notification mode, the information of the notification event is not displayed. 

Claims 2 and 7-10 are allowed because they depend on claim 1.

Regarding Claims 11 and 15, these claims contains limitations that are similar to those found in claim 1 and the reasons for allowance are therefore the same.   Claim 14 is allowed because it depends on claim 11. 

			       		             Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 13, 2021